DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

April 08, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

State Medicaid Payment Approaches to Improve Access to Long-Acting
Reversible Contraception

In July 2014, the Center for Medicaid and CHIP Services (CMCS) launched the Maternal and
Infant Health Initiative to improve maternal and infant health outcomes. The initiative has two
primary goals: 1) increasing the rate and improving the content of postpartum visits; and 2)
increasing access and use of effective methods of contraception. Medicaid provides coverage for
more than 70 percent of family planning services for low-income Americans. Given this
important role, CMCS sought to identify approaches to Medicaid reimbursement that promote
the availability of effective contraception. 1 This Informational Bulletin describes emerging
payment approaches several state Medicaid agencies have used to optimize access and use of
long-acting reversible contraception (LARC).
Background
Beyond preventing unplanned pregnancies, research indicates that effective contraception helps
prevent poor birth spacing, thereby reducing the risk of low-weight and/or premature birth. 2 It
can also be essential to a woman’s long-term physical and emotional well-being. LARCs—
intrauterine devices (IUDs) and contraceptive implants—are highly effective methods of birth
control that last between 3 and 10 years (depending on the method) without requiring daily,
weekly, or monthly user effort. 3 The Centers for Disease Control and Prevention has identified
LARCs as among the most effective family planning methods with a pregnancy rate of less than
1 pregnancy per 100 women in the first year. For comparison, the contraceptive pill has a rate of
9 pregnancies per 100 women in the first year, while the male condom has rate of 18 pregnancies
per 100 women in the first year. 4 While Medicaid agencies typically reimburse for multiple
types of contraception, LARCs possess a number of advantages: they are cost-effective, have

1

Sonfield A and Gold RB. (2012). Public Funding for Family Planning, Sterilization and Abortion Services, FY
1980–2010, New York: Guttmacher Institute, <http://www.guttmacher.org/pubs/Public-Funding-FP-2010.pdf>.
2
Agustin Conde-Agudelo, MD, MPH; Anyeli Rosas-Bermúdez, MPH; Ana Cecilia Kafury-Goeta, MD (2006).
Birth Spacing and Risk of Adverse Perinatal Outcomes: A Meta-analysis. JAMA 295 (15): 1809-1823.
3
Trussell J. Contraceptive efficacy. In: Hatcher R, Trussell J, Nelson A, Cates W, Kowal D, Policar M, eds.
Contraceptive Technology. 20th ed. New York, NY: Ardent Media; 2011:779–863.
4
U.S. Centers for Disease Control. Effectiveness of Family Planning Methods.
http://www.cdc.gov/reproductivehealth/unintendedpregnancy/pdf/contraceptive_methods_508.pdf. Accessed March
28, 2016.

CMCS Informational Bulletin Page 2

high efficacy and continuation rates, require minimal maintenance, and are rated highest in
patient satisfaction. 5
Despite these known advantages, LARC utilization in the U.S. remains relatively low when
compared to rates in other countries. As of 2009, LARC utilization rates among contraception
users in the U.S. are higher for women covered by Medicaid (11.5 percent) than the national rate
(8.5 percent). 6 But more can be done to increase the use of this form of contraception. Two
reasons cited for the low utilization of LARCs in the U.S. are (1) administrative and
reimbursement barriers that result in high upfront costs for devices and (2) payment policies that
reduce (or do not provide) reimbursement for devices or placement. 7,8 States have flexibility in
how they reimburse for LARC, and by promoting access to contraceptive methods of choice—
and the support necessary to use chosen methods effectively—states can support not only the
health of women and their children, but also reduce the number of unintended pregnancies.
LARC Utilization and Medicaid Reimbursement
Payment challenges related to LARC utilization exist in both fee-for-service (FFS) and managed
care environments, as well as in inpatient and outpatient settings (primary, specialty, or other
ambulatory care).
In the inpatient setting, for example, the use of a single prospective payment for labor and
delivery services may not sufficiently address the additional costs associated with the provision
of LARC. There are significant advantages to providing LARC immediately after delivery while
the woman is still under hospital care. 9 But many states do not provide additional payment for
the cost of LARC, and do not provide additional payment to either the hospital or the practitioner
for placement or insertion services.
In outpatient settings, payment rates may be insufficient for LARC devices and/or for placement
services. LARC placement may require significant up-front costs to providers, primarily costs to
obtain devices prior to placement. For devices covered through a patient’s pharmacy benefit, and
in the absence of prior arrangements (or state policy), providers may not be able to return a
dispensed device if it is not used for the specific patient for whom it was dispensed; these
devices must then be discarded at a financial loss to the provider.
If states limit provider payment to an initial LARC placement, but do not provide payment for
replacement or reinsertion when necessary, providers may face further disincentives.

5

Peipert JF, Zhao Q, Allsworth JE, Petrosky E, Madden T, Eisenberg D, Secura G.(2011) Continuation and
satisfaction of reversible contraception. Obstet Gynecol. 117(5):1105-13.
6
Finer LB, Jerman J, Kavanaugh ML. (2012). Changes in use of long-acting contraceptive methods in the United
States, 2007-2009. Fertility and Sterility 98(4), 893-89
7
Committee Opinion No. 615. American College of Obstetricians and Gynecologists. 2015. Access to
contraception. Obstet Gynecol: 125: 250-5.
8
Rodriguez, MI, Evans, M, Espey, E. (2014). Advocating for immediate postpartum LARC: increasing access,
improving outcomes, and decreasing cost. Contraception. 90, 468-471.
9
Long-acting reversible contraception: implants and intrauterine devices. Practice Bulletin No. 121. American
College of Obstetricians and Gynecologists. Obstet Gynecol 2011; 118:184–96.

CMCS Informational Bulletin Page 3

Additionally, providers may be hesitant to insert LARC devices for women when continued
coverage for individuals is uncertain in the event there is later need for removal of the LARC.
Finally, some states or Managed Care Organizations (MCOs) require prior authorization and, as
part of the prior authorization, may question medical necessity absent failure using another birth
control method (sometimes called step therapy).
State Medicaid Payment Strategies to Optimize LARC Utilization
To assist states in optimizing the existing statutory flexibilities in this area, this Informational
Bulletin identifies LARC reimbursement strategies implemented by states. Information on
challenges and opportunities were obtained through several sources, including a September 2014
Technical Review Panel on Contraceptive Services in Medicaid and the Children’s Health
Insurance Program (CHIP) and a scan of state policies and interviews with several state
Medicaid officials. Emerging approaches to mitigate challenges in fourteen states, identified as
of March 2015, involve a combination of contractual, payment strategies, and policy guidance.
Additional states may also use similar strategies which fall into five broad categories:
1. Provide timely, patient centered comprehensive coverage for the provision of
contraceptive services (e.g., contraception counseling; insertion, removal, replacement, or
reinsertion of LARC or other contraceptive devices) for women of child-bearing age.
2. Raising payment rates to providers for LARC or other contraceptive devices in order to
ensure that providers offer the full range of contraceptive methods.
3. Reimbursing for immediate postpartum insertion of LARC by unbundling payment for
LARC from other labor and delivery services.
4. Removing logistical barriers for supply management of LARC devices (e.g., addressing
supply chain, acquisition, stocking cost and disposal cost issues).
5. Removing administrative barriers for provision of LARC (e.g., allowing for billing office
visits and LARC procedures on the same day; removing preauthorization requirements).
The following table summarizes state efforts to optimize LARC utilization, followed by a
detailed summary of the approaches three states use. CMS is available to provide technical
assistance to states who are interested in reviewing options for modifying LARC policies. For
additional information on this Informational Bulletin, please contact Karen Matsuoka at
karen.matsuoka@cms.hhs.gov or 410-786-9726.

CMCS Informational Bulletin Page 4

Table 1. State Medicaid Payment Strategies to Optimize Long-Acting Reversible Contraception (LARC)
Utilization in 14 States
A scan of state reimbursement policies on LARC was conducted in 2014, resulting in the identification of payment practices in 14
states. This table describes the payment strategies that these 14 states used to optimize LARC utilization. The payment strategy noted
for each state is intended to be a short title, while the policy description provides an overview of the key components of the state
Medicaid policy that supports the strategy. The implementation considerations are specific details about how the state implements the
payment strategy while maintaining compliance with the state policy.
State
Effective Date
Alabama
April 2014

Payment Strategy

Policy Description

Implementation

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting
or outpatient practice
setting.

1. Covers the cost of the LARC
device/drug implant as part of the
hospital’s cost, and the insertion of
the device/drug implant is billable
to Medicaid when the insertion
occurs immediately after a delivery
before discharge from an inpatient
setting.

1. Inpatient: the hospital must use an
International Classification of Diseases (ICD9) delivery diagnosis code within the range
630 – 67914 and must use the ICD-9 surgical
code 69.7 (insertion contraceptive device) to
document LARC services provided after the
Delivery.

2. Covers the cost of the LARC
device/drug implant as part of the
hospital’s cost, and insertion is
billable to Medicaid when the
insertion is provided in an
outpatient setting after delivery and
immediately after discharge from
an inpatient setting.

As of March 2015

2. Postpartum LARC in the outpatient
hospital setting immediately after discharge
from inpatient settings, should be billed on a
UB-04 claim form using one code from each
of the following with family planning
modifier (FP):
• 58300 Insertion of IUD
• 11981-FP Insertion, non-biodegradable
drug delivery implant
• 11983-FP Removal with reinsertion
ICD-9 diagnosis codes:
• V255 Encounter for contraceptive
management, insertion of implantable

CMCS Informational Bulletin Page 5

State
Effective Date

Payment Strategy

Policy Description

Implementation
•
•
•

California
July 1, 2015

Colorado
October 2013

1

subdermal contraceptive
V2511 Insertion of intrauterine
contraceptive device
V2502 Initiate contraceptive NEC
V251 Insertion of IUD

Physician bill on CMS 1500 form using the
same coding as above and also indicate Place
of Service:
• 21 Inpatient hospital setting
• 22 Outpatient hospital setting
Reimbursement of LARC General acute care hospitals may
Hospital LARC claims should be billed
submit claims for the long-acting
using the following Healthcare Common
reversible contraceptive methods
Procedure Coding System (HCPCS) codes:
on an outpatient claim, even when
• J7300
treatment is provided on an
• J7301
inpatient basis
• J7302
• J7307
Temporary system work- Medicaid Management Information 1. To receive a LARC payment in addition
around for
System (MMIS) was scheduled for to the APR DRG, the hospital must include
reimbursement of LARC an update to the APR DRG 1, in
the ICD-9 and Current Procedural
insertion immediately
Terminology (CPT) codes that are included
January 2014 to automatically
postpartum in the
report if a claim includes LARC
in the Colorado Medical Assistance Program
inpatient hospital setting. insertion. For a temporary system
Revenue Codes UB04/institutional billing
work around:
form on the same claim as the hospital stay.
• The insertion will be
2. The “trigger” for LARC payment will be
reimbursed and paid
the inclusion of these codes:
separately from the global

3M™ All Patient Refined Diagnosis-Related Group (APR DRG) Classification System for adjusting data for severity of illness (SOI) and risk of mortality
(ROM).

CMCS Informational Bulletin Page 6

State
Effective Date

Payment Strategy

Policy Description
•

obstetric fee code.
State will cover two LARC
devices every five years.

Implementation
•
•

Reimbursements for
LARCs outside of the
normal encounter (per
visit) rate for Rural
Health Centers (RHCs)

V25.11 – encounter for insertion of
intrauterine contraceptive device;
and/or
V25.13 – encounter for removal and
reinsertion of intrauterine
contraceptive device.

RHCs may receive reimbursement
for IUDs and implants used for
contraceptive purposes in addition
to their normal encounter rate
reimbursements.

1. For devices purchased under the 340B
Program, individual providers and RHCs
must bill the actual acquisition cost for the
device.

Federally Qualified Health Centers
(FQHC) do not receive an
additional payment for LARCs
since the FQHC encounter payment
rates are based on “full-cost”
reimbursement calculations.

2. Reimbursement will be based on the
actual 340B acquisition cost. For devices not
purchased through the 340B program,
reimbursements are the lower of the
provider’s charges or the rate on the
Department’s practitioner fee schedule,
whichever is applicable.
3. Reimbursement is separate from any
encounter payment the RHC may receive for
implanting the device.
4. When a LARC is inserted, removed, or
reinserted during a visit, the practitioner must
use the appropriate diagnostic code, such as,
V25.11 or V25.5, and use the family
planning modifier (FP) on the claim form.

CMCS Informational Bulletin Page 7

State
Effective Date

Payment Strategy

Policy Description

Implementation

Georgia
April 2014
for practitioner
reimbursement;

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting.

1. Reimburses hospitals and
practitioners the cost of the LARC
device outside of the global
obstetric fee for delivery.

1. LARC insertion is considered an add-on
benefit and is not included in the DRG
reimbursement process.

2. Georgia policy, regardless of
delivery system (FFS or Managed
Care Organization (MCO)) defines
“immediate postpartum” as within
ten minutes of birth.

Hospital
reimbursement
to begin in 2016

Illinois
October 2012

July 2014

Contraceptive Devices in
FQHCs and RHCs

Dispensing Fee Incentive

3. Devices should be available in
the birthing suite to ensure timely
insertion.
FQHCs and RHCs may receive
reimbursement for LARC devices
(IUDs and single rod implantable
devices) for contraceptive
purposes.

340B providers may receive a
dispensing fee add-on when
dispensing highly-effective
contraceptives

2. Practitioners receive additional
reimbursement when one of the following
four devices, indicated by their respective J
code, is inserted within ten minutes of birth:
• J7300
• J7301
• J7302
• J7307
1. For devices purchased under the 340B
Program, the FQHC or RHC must bill the
actual acquisition cost for the device.
2. Reimbursement will be based on the
actual 340B acquisition costs and must
include modifier “UD” in conjunction with
the appropriate procedure code. For devices
not purchased through the 340B program,
reimbursements are the lower of the
provider’s charges or the rate on the
Department’s practitioner fee schedule,
whichever is applicable.

CMCS Informational Bulletin Page 8

State
Effective Date

Payment Strategy

Policy Description

Implementation
3. Reimbursement is separate from any
encounter payment the FQHC or RHC may
receive for implanting the device.

October 2014

Increased reimbursement
for insertion and removal
of LARC in the
outpatient setting.
Allowed reimbursement
for office visit along with
LARC insertion/removal
procedure on the same
day.
Outpatient provider
office stocking.

1. Increased reimbursement rate
for insertion/removal procedures of
LARC.
2. Provide reimbursement for
evaluation/management (E/M)
visits, where a practitioner and
beneficiary discuss contraceptive
options, in addition to same day
LARC insertion or removal
procedures.

July 1, 2015

3. Pilot program to ensure
practitioners have sufficient
devices stocked, with automatic resupply as needed.

Iowa
March 2014

Reimbursement of LARC
insertion immediately
Medicaid allows hospitals separate
postpartum in the
reimbursement for the LARC
inpatient setting.
device provided immediately
postpartum in the inpatient hospital
setting.
Reimbursement of LARC 1. Medicaid allows the insertion of
insertion immediately
IUDs and other LARC devices

1. When a LARC is inserted, removed, or
reinserted during a visit, the practitioner uses
a modifier V25 on the claim along with the
type of visit:
• Postpartum visit (CPT 59430)
• Initial or annual preventive visit (CPT
99381-99397)
2. A practitioner must order the device and
document the insertion procedure in both the
hospital’s and the practitioner’s medical
record:

3. The hospital must use its fee-for-service
National Provider Identifier (NPI) to bill the
appropriate device or implant (by specific
National Drug Code (NDC) on the claim.
The hospital must use the appropriate family
planning ICD-9-CM diagnosis code (or upon
implementation, ICD-10-CM) on the claim.
1. Practitioners may bill for the professional
service associated with insertion of the

CMCS Informational Bulletin Page 9

State
Effective Date

Payment Strategy
postpartum in the
hospital setting.

Policy Description
before the beneficiary leaves the
hospital following delivery.
2. Payment for these services is
allowed for both practitioners and
hospitals.

Louisiana
June 2014

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting.

1. Hospitals and practitioners are
reimbursed for LARCs as an addon service in addition to their daily
per diem rate for the inpatient
hospital stay (DRG rate) or
professional services rate,
respectively.
2. Reimbursement amount is
determined by:
• LARC service provided
(insertion or reinsertion)
• IUD or non-biodegradable
drug delivery implant
• The beneficiary’s age (0 –
15 years or 16+ years)

3. Medical management, including
prior authorization and step

Implementation
LARC with the appropriate CPT code.
2. If a practitioner supplies the LARC, the
practitioner may also bill for the device(s).
3. When hospitals provide the LARC
services, the claim must be submitted as an
outpatient claim, separate from the inpatient
DRG claim for the delivery. The outpatient
claim will be based on the fee schedule for
the HCPCS Level II procedure code billed.
1. In FFS: Hospitals use the appropriate
LARC J-code on their hospital stay claim.
• On a paper claim (CMS 1500)
“DME” must be written in bold, black
print on the top of the form.
• If the hospital bills electronically, the
837P must be used with the Durable
Medical Equipment (DME) file
extension.
2. Payment for the LARC is equal to the
DME fee schedule, and added to the amount
of the hospital’s per diem payment.
3. If a LARC device is expelled after
insertion, the state applies a pre- determined
cost of reinsertion and replacement device to
the standard
DRG or professional services rates.
4. MCO contracts with the state prohibit

CMCS Informational Bulletin Page 10

State
Effective Date

Payment Strategy

Policy Description

Implementation

therapy, are prohibited for LARC
devices and procedures.

prior authorization for LARC devices or
procedures. Further, MCO contracts require
hospital and practitioner reimbursement for
LARC devices and procedures at a minimum
of the FFS fee schedules for the same DME
or CPT codes, respectively.
Practitioners receive reimbursement for one
of the three devices, as indicated by their
respective J code:
• J7300
• J7302
• J7307

Maryland
July 2013

Contraceptive Devices in
FQHCs

September 2014

Reimbursement of LARC
LARC devices and insertion
insertion immediately
procedures are reimbursable and
postpartum in the
inpatient setting
are separate from the delivery fee
(Maryland Medicaid does not
reimburse physicians for “global”
maternity care services; deliveries
are billed separately from prenatal
care).
Reimbursement of LARC 1. Hospitals are reimbursed for the
insertion immediately
provision of the LARC device. The
postpartum in the
insertion procedure is reimbursed
inpatient hospital setting. directly through the claim payment,
while the device is reimbursed
Comprehensive LARC
indirectly as part of the hospital’s
coverage for outpatient
base rate. The device is reported on
practice settings such as
the annual cost report as a supply,
hospital outpatient
and those costs are incorporated

Massachusetts
October 2014

FQHCs are reimbursed for an
office visit and the acquisition cost
for one (1) of the three (3) covered
LARC procedures devices.

1. Maryland Medicaid reimburses for all
LARCs, including those placed immediately
postpartum without preauthorization.
2. Hospitals include the LARC invoice
separately from the inpatient labor and
delivery claim using the appropriate claims
using the appropriate codes and modifiers.
1. MassHealth payment methodology
recently adopted the APR DRG model by 3M
Health Information Systems, which weights
every service that is entered on the claim.
The device is accounted for on the annual
hospital cost report, and these costs are
incorporated into the hospital’s overall
provider base rate.

CMCS Informational Bulletin Page 11

State
Effective Date

Payment Strategy
departments or family
planning agencies.

Policy Description
into the hospital’s provider base
rate calculation.
2. Hospital-based practitioners bill
the professional claim for surgical
procedure through the hospital. The
professional claim for hospitalbased providers does not include
the device.

Implementation
2. Family planning agencies that participate
in MassHealth are reimbursed for the LARC
device and insertion when billed with the
appropriate code:
11981 - Insertion, non-biodegradable drug
delivery implant
11983 - Removal with reinsertion,
nonbiodegradable drug delivery implant
58300 - Insertion of intrauterine device (IUD)
J7301 Levonorgestrel-releasing intrauterine
contraceptive system, 13.5 mg
J7302 Levonorgestrel-releasing intrauterine
contraceptive system, 52 mg
S4989 Contraceptive intrauterine device,
including implants and supplies

3. Community-based practitioners
are reimbursed separately for the
professional service of inserting the
device as well as the device itself
3. The community based practitioner is
(if supplied by the physician) on
the claim.
reimbursed separately for the professional
service of inserting the device as well as for
the device itself if supplied by the physician.
Billing is done on a professional claim and
paid according to a fee schedule.

Montana
January 2015

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting.

LARCs inserted at the time of
delivery are excluded from the PPS
inpatient APR-DRG group.
Montana Medicaid is allowing PPS
hospitals to unbundle the LARC
device and the insertion from the
inpatient delivery claim.

4. Regular HCPCS updates to capture new
device availability
These services can now be billed as an
outpatient service on a 13X type of bill, and
will be paid at the OPPS rates. The following
HCPCS/CPT codes are allowed:
• J7300
• J7301
• J7302

CMCS Informational Bulletin Page 12

State
Effective Date

New Mexico
2014

Payment Strategy

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting.

Policy Description

1. Practitioners receive
reimbursement for insertion in the
hospital and for the device if the
practitioner supplied it.
2. Hospitals are reimbursed for the
device as a medical supply
company.
3. Insertion within the same
surgery as a Cesarean section is
considered incidental to the
surgery, and therefore not
reimbursed. However, the
practitioner will still be reimbursed
for the device.

Implementation
• J7307
• 11981
• 58300
1. Hospitals are reimbursed for the device if:
• The facility is enrolled in the New
Mexico Medicaid program as a
medical supplier (provider type 414);
a separate NPI is not required.
• Date of service is the same as the
DRG date of service.
• Hospital’s professional claim (837P
electronic claim or CMS-1500 form)
is submitted as a medical supply
company.
• Claim includes the appropriate
HCPCS procedure code and NDC
number for the device.
• Place of service (POS) code is 21
(inpatient hospital).
• The billing taxonomy number for a
medical supplier appears on the claim
(typically 332BOOOOOX).

2. Practitioners are reimbursed for the device
and insertion if:
• Billed on the same professional claim
(837P electronic or CMS-1500 paper)
as the delivery procedure.
• Claim indicates the device HCPCS
code and NDC number.

CMCS Informational Bulletin Page 13

State
Effective Date

Payment Strategy

Policy Description

Implementation
•

New York
April 2014

Claim indicates procedure CPT codes
(most likely 58300 or 11981).
• Claim indicates the POS as 21
(inpatient hospital).
Reimbursement of LARC 1. Reimbursement provided for the 1. Hospitals include the LARC invoice
insertion immediately
LARC device and insertion during separately from the inpatient labor and
postpartum in the
postpartum inpatient hospital stay. delivery claim.
inpatient hospital setting.
2. Medicaid will reimburse for the 2. Physicians, midwives, and nurse
replacement of IUDs once every
practitioners may submit a separate claim to
five years (Skyla every three years) FFS Medicaid for their professional services.
per manufacturer
recommendations. Reimbursement
will be provided for an IUD sooner
than five years if medically
necessary.

CMCS Informational Bulletin Page 14

State
Effective Date
South Carolina
March 2012

Payment Strategy

Policy Description

Reimbursement of LARC
insertion immediately
postpartum in the
inpatient hospital setting.

1. Allows reimbursement to the
practitioner and hospital for
delivery and all costs associated
with LARC.

Outpatient procedure
using specialty
pharmacy.

2. In the outpatient setting,
practitioners may order a LARC
device for delivery to the
practitioner’s office by a specialty
pharmacy.
3. Increased LARC reimbursement
rate to cover slightly more than the
practitioner’s cost to purchase
LARC devices to stock in their
office.

Implementation
1. Inpatient reimbursement guidelines for the
cost of the LARC in addition to the DRG for
labor and delivery:
• Using the HCPCS code.
• Using device J-codes.
• Using a family planning modifier on
the physician claim when billing for
insertion
2. Hospitals are reimbursed for the device
by submitting:
• The ICD-9 Surgical Code
• The ICD-9 Diagnosis Codes
• A UB-04 or Institutional Claim so
that a gross-level credit adjustment
can be generated.
3. Payments to hospitals through FFS:
• DRG portion of the claim will be paid
in the regular weekly claims payment
cycle.
• The LARC reimbursement will
process as a gross level credit
adjustment and will appear on a
future remittance advice on a monthly
quarterly basis.
4. Outpatient reimbursement guidelines for
the cost of the device:
• Device can be shipped for a specific
patient overnight from specialty

CMCS Informational Bulletin Page 15

State
Effective Date

Payment Strategy

Policy Description

Implementation
•
•

pharmacy.
Device billed directly to Medicaid
FFS or the MCO.
The practitioner’s office has 30 days
to return the unopened device to the
specialty pharmacy if the device is
not used for the specific patient for
which it was ordered. The cost of the
device is then credited back to
Medicaid FFS or the MCO.

5. Reimbursement for LARC through
MCO’s:
The LARC policy is a FFS benefit; however,
provision of LARC is estimated and included
in the MCO’s per member per month
(PMPM) rate. Reimbursement methodology
may differ between FFS and MCO’s. The
state currently includes coverage for the
provision of LARCs in both its contractual
language and its rate setting methodology
with the MCO’s.
MCOs in the state individually contract with
providers and negotiate their rates; claim
filing procedures differ based on the MCO.

Texas

Pharmacy reimbursement

1. Texas Health and Human

1. State currently contracts with two

CMCS Informational Bulletin Page 16

State
Effective Date
August 2014

Payment Strategy
for LARC devices.

Policy Description

Implementation

Services (HHS) allows providers
the option to prescribe and obtain a
limited number of LARC products
from specialty pharmacies and to
return unused and unopened LARC
products through a “abandoned unit
return” program.

specialty pharmacies to deliver Mirena and
Skyla to practitioners (Walgreens Specialty
Pharmacy, LLC and CVS Caremark
Specialty Pharmacy).

2. Practitioners may continue to
obtain LARC products, then bill for
them when they are used under the
medical benefit.

3. If the patient was eligible for Medicaid on
the date of service when the LARC product
was prescribed and ordered, but the patient is
no longer eligible for Medicaid, when the
LARC product is inserted, Medicaid will
cover the device but will not reimburse for
the insertion procedure claim.

2. Practitioners continue to bill for the
insertion of the LARC product.

CMCS Informational Bulletin Page 17

Detailed Payment and Policy Approaches of Three Selected States

Below is a more detailed description of the strategies used by three states (Illinois, Louisiana and
South Carolina) to optimize LARC utilization and illustrate the range of approaches they have
employed within existing state authorities.
The states were selected based on the range of changes they have implemented and the length of
experience they have had implementing these innovative approaches. For example, the state of
South Carolina was the first state to implement an immediate postpartum payment for LARC
separate from the labor and delivery Diagnosis-Related Group (DRG) payment. Since
establishing the policy, the state has addressed implementation challenges and seen improvement
in its rates. These more detailed state examples provide greater insight for states considering
which options may be most viable to address payment barriers for their Medicaid enrollees.

CMCS Informational Bulletin Page 18

Illinois
Long-Acting Reversible Contraception (LARC) Optimization Strategies
SUMMARY
This document describes payment strategies the Illinois Department of Healthcare and Family
Services (HFS) incorporated into its Family Planning Action Plan to increase access to safe and
effective LARC.
BACKGROUND
In 2014, HFS implemented the Family Planning Action Plan to increase access to family
planning services for Medicaid beneficiaries by: 1) providing comprehensive and continuous
coverage for family planning services; and 2) aligning policies and reimbursement to providers
to promote provision of highly effective contraception. 1
•
•
•
•

In 2010, 52 percent of all pregnancies (128,000) in Illinois were unintended. 2
Its unintended birth rate was 57 per 1,000 women aged 15-44.
This same year, the reported public expenditures for family planning client services in
Illinois totaled $57 million, of which $40.7 million was paid by Medicaid. 3
Illinois has the 21st highest pregnancy rate in the nation among adolescents between ages
15 and 19.

To address the rate of unintended pregnancies, the state Medicaid agency implemented several
payment strategies to increase access to safe and effective LARC, such as IUDs, in an effort to
reduce the number of unintended pregnancies. These strategies are: 1) increased provider
reimbursement for insertion and removal of LARC in the outpatient practice setting; 2) provide
reimbursement for an evaluation/management (E/M) visit on the same day as LARC insertion or
removal procedures; 3) provision for reimbursement of actual LARC acquisition costs under the
340B program to Federally Qualified Health Centers and Rural Health Centers; provision for
hospital reimbursement of LARC in addition to the DRG reimbursement for labor and delivery;
5) increased providers’ 340B federal drug pricing program dispensing fee to encourage providers
to supply LARC and other highly effective methods; and 6) established statewide Medicaid
policy for family planning and reproductive health services to improve access to LARC methods.
ILLINOIS MEDICAID REIMBURSEMENT FOR LARC
Effective July 1, 2015, HFS implemented a policy to allow hospitals to receive separate
reimbursement for LARC devices provided immediately postpartum in the inpatient setting, in
1
Illinois Department of Healthcare and Family Services (2014). Important family planning policy change
and payment increases. Retrieved from http://hfs.illinois.gov/assets/101014n1.pdf.
2
Guttmacher Institute (2014). State facts about unintended pregnancy: Illinois. Retrieved from
http://www.guttmacher.org/statecenter/unintended-pregnancy/pdf/IL.pdf .
3
Sonfield A and Gold RB, Public Funding for Family Planning Sterilization and Abortion Services, FY 1980–2010,
New York: Guttmacher Institute, 2012, < https://www.guttmacher.org/pubs/Public-Funding-FP-2010.pdf >.

CMCS Informational Bulletin Page 19

addition to the DRG reimbursement for labor and delivery. Providers not employed by the
hospital may bill the respective Current Procedural Terminology (CPT) code for LARC insertion
in addition to the labor and delivery fee. 4
Illinois also implemented several other payment strategies that are intended to increase access to
LARC placement in the outpatient practice setting.
Reimbursement of LARC Procedures in the Outpatient Practice Setting
In October 2014, HFS increased the reimbursement rate for the insertion, removal, and
reinsertion of IUDs and implants in the outpatient practice setting. 5 HFS increased the
reimbursement rate for implant insertions by 20 percent and doubled the reimbursement rate for
IUD insertions. LARC insertion and removal procedures may be reimbursed on the same day as
evaluation and management visits. Physicians can receive the increased reimbursement for
LARC insertion by including the LARC insertion CPT code on their billing form. Physicians
can also use the relevant CPT codes to bill for the removal and reinsertion of implants, and
removal of IUDS.
Federally Qualified Health Centers (FQHC) and Rural Health Center (RHC)
Effective October 13, 2012, FQHCs and RHCs may elect to receive reimbursement for
implantable contraceptive devices. To the extent that the implantable contraceptive device was
purchased under the 340B Drug Pricing Program, the FQHC or RHC must bill the actual
acquisition cost for the device. Reimbursement is made at the FQHC or RHC’s actual 340B
acquisition cost for implantable contraceptive devices purchased through the 340B program. For
implantable contraceptive devices not purchased through the 340B program, reimbursement is
based on the lower of the provider’s charges or the rate on the Department’s practitioner fee
schedule, whichever is applicable. Reimbursement for the device is separate from encounter
payment for related procedures.
Additional Dispensing Fees to Providers
Effective July 2014, HFS increased the dispensing fee add-on payment to $35 for providers who
dispense highly-effective contraceptives through the 340B federal drug pricing program. In
order to receive the additional fee, providers must identify 340B purchased drugs by reporting
modifier "UD" in conjunction with the appropriate procedure code and actual acquisition cost for
the birth control method on the claim form.

4

Illinois Department of Healthcare and Family Services (2015). Informational Notice: Hospital Billing and
Reimbursement for Immediate Postpartum Long-Acting Reversible Contraceptives. Retrieved from
http://www.hfs.illinois.gov/html/063015n.html .
5
Illinois Department of Healthcare and Family Services (2014). Important family planning policy change and
payment increases. Retrieved from http://hfs.illinois.gov/assets/101014n1.pdf.

CMCS Informational Bulletin Page 20

Approaches for Managed Care Entities
The state’s actuarially sound rates include reimbursement for LARC devices and clinical
insertion. The state’s external quality review organization (EQRO) has developed a family
planning readiness review tool and reviews the plans’ family planning policies and procedures.
Additionally, the MCO contract was revised to include language that provider policies/protocols
shall not present barriers that delay or prevent access, such as prior authorizations or step-therapy
failure requirements; and that clients should receive education and counseling on all FDAapproved birth control methods from most effective to least effective, and have the option to
choose the preferred birth control method that is most appropriate for them. 6
Pharmaceutical Pilot Programs in Outpatient Settings
HFS is piloting a new program with Bayer HealthCare (Mirena and Skyla) and Teva
Pharmaceuticals (Paragard) to make these products available in physician offices without upfront
physician costs. This will allow for an inventory of these LARC devices so that they are
available when a patient returns for a postpartum visit, or at their annual reproductive health
visit. If the patient decides she wants to use this type of contraception, it can be inserted
immediately and the patient will not have to return for a second visit. This will improve the
efficiency of this program and should lead to increased use of these devices. If deemed
successful, the pharmaceutical companies plan to scale the program to a national level. 7
OUTCOMES
While the impact of these payment strategies have not yet been assessed, Illinois expects that
improved access to contraceptive care for low-income women will result in savings due to a
decrease in unintended pregnancies and the associated costs.

6

Wheal, L. (2015). Interview with Illinois Medicaid.
Illinois Department of Healthcare and Family Services (2014). Family Planning and Reproductive Health Services.
Retrieved from http://www.hfs.illinois.gov/assets/062614n1.pdf .

7

CMCS Informational Bulletin Page 21

Louisiana
Long-Acting Reversible Contraception (LARC) Optimization Strategies
SUMMARY
This document describes a payment strategy the Louisiana Medicaid agency implemented to
increase access to safe and effective LARC.
BACKGROUND
Prior to June 2014, Louisiana covered LARC devices under the pharmacy benefit. In the clinical
setting, the pharmacy reimbursement rate for LARC devices was approximately $300 less than
what the LARC devices cost; hence, physicians who provided LARC devices in the hospital
setting suffered financial loss. 8 Furthermore, physicians were not reimbursed for 30 percent of
the LARC devices ordered at the time of consent in the hospital, due to the failure of the patients
for whom the device was ordered to return for subsequent insertion in the office practice setting. 9
•
•

In 2010, 60 percent of all pregnancies (53,000) in Louisiana were unintended.
That same year, the reported public expenditures for family planning client services in
Louisiana totaled $39.3 million; this includes $34.5 million through Medicaid. 10

To address the high rate of unintended pregnancies, Louisiana Medicaid initiated a process to
increase LARC utilization that included: 1) LARC reimbursement for insertion immediately after
delivery in the inpatient hospital setting; 2) provider education; 3) adjustments in its State Plan
Amendment (SPA) to allow more flexibility in inpatient and outpatient LARC reimbursement;
and 4) the inclusion of LARC reimbursement requirements in its MCO contracts.
LOUISIANA MEDICAID REIMBURSEMENT FOR LARC
Effective June 2014, the Louisiana Department of Health and Hospitals implemented a LARC
reimbursement policy as a central component to reducing the number of unintended pregnancies
among low-income women. This policy increases access to LARC placement in the inpatient
hospital setting immediately after delivery and before the patient is discharged from the facility
by:
•

8

Allowing hospitals to receive reimbursement for the full cost of five LARC devices
(Skyla, ParaGard, Nexplanon, Merina, and Norplant) in addition to the DRG that is
normally paid to hospital. 11 Manufacturer wholesale prices are re-evaluated and readjusted annually.

Gee, R. (2014). Interview with Louisiana Medicaid Medical Director.
Gee, R. (2015). Interview with Louisiana Medicaid Medical Director.
10
Guttmacher Institute (2014). State facts about unintended pregnancy: Louisiana. Retrieved from
http://www.guttmacher.org/statecenter/unintended-pregnancy/pdf/LA.pdf.
11
Louisiana Medicaid Management Information System (2015). Louisiana Medicaid professional services
fee schedule. Retrieved from http://www.lamedicaid.com/provweb1/fee_schedules/FEESCHED.pdf.
9

CMCS Informational Bulletin Page 22

•
•

Allowing hospitals or physicians receive additional fees for LARC insertion.
Eliminating the use of medical management activities, such as prior authorization or step
therapy, for LARC devices or procedures. 12

Hospital Reimbursement of LARC Insertion Immediately Postpartum
The recent changes in Louisiana Medicaid payment policies provide reimbursement to acute care
hospitals for LARC devices inserted immediately postpartum and prior to discharge. 13,14 The
state is separately reimbursing the hospital both for the cost of the LARC device as well as its
insertion procedure in order to clearly demonstrate to hospitals that they are fully reimbursed for
LARC costs according to the Louisiana Medicaid fee schedule for durable medical equipment
(DME). 15
Louisiana MCOs have also supported and willingly adopted coverage and the reimbursement
policy for postpartum LARC insertion. The hospital and the provider must submit their claims to
the MCO for payment. The reimbursement rates are established by the MCO. 16
Practitioner Reimbursement of LARC Insertion
Practitioners who insert a LARC device immediately post-delivery receive separate
reimbursement for this service as defined in the Professional Services Program. 17 In the event
that a LARC device is expelled after insertion, Louisiana factors the cost of the expulsion into
the reimbursement and also pays for reinsertion of a new LARC. Adding the LARC devices to
the physician schedule rather than just the pharmacy schedule allows the physician to store the
device in office and not have to provide it to a specific individual. 18
Capitated Managed Care Implementation
Louisiana Medicaid is completing a three year transition from a FFS reimbursement model to
mandatory managed care, which will account for 95 percent of all Medicaid enrollees by
December 2015. Based on retrospective data, Louisiana Medicaid negotiates blended capitated
12

Gee, R. (2015). Interview with Louisiana Medicaid Medical Director.
Hospitals record the appropriate LARC J-code on the paper CMS1500 claim form with “DME” written in bold,
black print on the top of the form when submitting their claim to the Fiscal Intermediary (FI). When the hospital
bills electronically, the 837P must be used with the DME file extension. The Louisiana Medicaid DME fee Schedule
J codes are only intended for use on Inpatient Claims.
14
Foubister, V. (2013). Case study: Louisiana’s poor rankings make improving birth outcomes a state imperative.
Quality Matters. Retrieved from http://www.commonwealthfund.org/publications/newsletters/qualitymatters/2013/february-march/case-study.
15
Louisiana Department of Health and Hospitals (2014). Long acting reversible contraceptives (LARCs)
for inpatient hospitals. Retrieved from
http://dhh.louisiana.gov/assets/docs/BayouHealth/HealthPlanAdvisories/2014/HPA14-9.pdf.
16
Gee, R. (2014). Interview with Louisiana Medicaid Medical Director.
17
Practitioners include the LARC insertion code with the family planning modifier on their billing form
(CMS 1500 or electronic equivalent). The reimbursement is dependent on the LARC service provided and the
patient’s age. The global CPT codes include: 11981 - Insertion, non-biodegradable drug delivery implant; and 58300
- Insertion of intrauterine device (IUD).
18
Gee, R. (2015). Interview with Louisiana Medicaid Medical Director.
13

CMCS Informational Bulletin Page 23

per member per month (PMPM) fees to account for projected LARC insertions. MCO contracts
require hospital and practitioner reimbursement for LARC devices and procedures at a minimum
of the FFS fee schedules for the same DME or CPT codes, respectively. In addition, the MCOs
are not permitted to require prior authorization for LARC devices or procedures.
All five Louisiana Medicaid MCOs voluntarily adopted the LARC reimbursement strategy. The
MCO contracts contain a requirement for developing birth outcomes quality improvement
programs that align with the state’s goals, and a one percent withhold of MCO administrative
fees to fund shared savings-based pay for performance (P4P) incentives. These provide clear
boundaries and predictable revenues that allow MCOs maximum flexibility in their interactions
with their network providers and the incentives they offer providers and/or patients.
The Louisiana Medicaid agency achieved the legal authority to require MCOs to fully participate
in LARC quality improvement efforts in four phases:
1. Applied non-payment strategies such as provider and MCO education and outreach to
establish expectations for MCO performance;
2. Presented a compelling case for the political support needed to establish birth outcomes
as the state’s highest health priority;
3. Submitted a SPA to include LARC utilization payment policies as a strategy to improve
birth outcomes; and
4. Aligned MCO contractual requirements with state Medicaid FFS payment strategies to
increase LARC utilization. 19
ANTICIPATED OUTCOMES
Changes to reimbursement of LARC devices and procedures in the hospital were initiated in
2014. The Louisiana Medicaid Medical Director reports that due to these payment policy
changes, voluntary election of LARC insertions increased from nine percent (7,000) of all childbearing aged enrollees in 2013 to 11 percent (10,000) in 2014.

19

Gee, R. (2015). Interview with Louisiana Medicaid Medical Director.

CMCS Informational Bulletin Page 24

South Carolina
Long-Acting Reversible Contraception (LARC) Optimization Strategies
SUMMARY
The South Carolina Birth Outcomes Initiative (SCBOI) launched in July 2011 to improve
maternal and infant health outcomes and to reduce Medicaid costs. The SCBOI has supported
the development and implementation of a LARC payment policy, which is a central component
of South Carolina’s effort to reduce the number of unintended pregnancies among low-income
women and at-risk adolescents.
BACKGROUND
Low-income women of childbearing age who are sexually active with limited access to effective
contraception and family planning services are likely to have unintended pregnancies and
increase Medicaid spending. 30
•

In 2010, public expenditures for family planning services in South Carolina totaled $33.7
million, including $25 million paid by Medicaid. 31
• In 2011, South Carolina ranked as the 12th highest state in teen pregnancy. 32
• Only 50% of Medicaid-covered postpartum women in South Carolina attend the
postpartum visit.
To address this problem, South Carolina Department of Health and Human Services (SCDHHS)
leveraged their Birth Outcome Initiative (BOI), an active collaborative of hospitals, providers,
and policymakers, to increase LARC placements through changes to existing payment policies.
Payment policy changes included 1) increased reimbursement for LARC devices; 2)
reimbursement of LARC insertion immediately postpartum; and 3) supply management through
the pharmacy benefit.
SOUTH CAROLINA MEDICAID REIMBURSEMENT FOR LARC
The selected payment strategies are intended to increase access to LARC placement in both the
inpatient hospital setting as well as the outpatient practice setting. Key elements of the
reimbursement strategy include:
•

30

Funding the full costs of four LARC devices (Skyla, ParaGard, Nexplanon, and Mirena).

Guttmacher Institute (2014). State facts about unintended pregnancy: South Carolina. Retrieved from
http://www.guttmacher.org/statecenter/unintended-pregnancy/SC.html.
31
Sonfield A and Kost K, Public Costs from Unintended Pregnancies and the Role of Public Insurance Programs in
Paying for Pregnancy-Related Care: National and State Estimates for 2010, New York: Guttmacher Institute, 2015,
<http://www.guttmacher.org/pubs/public-costs-of-UP-2010.pdf>,
32
U.S. Department of Health and Human Services Office of Adolescent Health (2014). South Carolina
adolescent reproductive health facts. Retrieved from http://www.hhs.gov/ash/oah/adolescent-healthtopics/reproductive-health/states/sc.html#.

CMCS Informational Bulletin Page 25

•
•

Providing additional fees for insertion, device, and removal (if medically necessary) in
addition to the DRG fee that is paid to hospital.
Eliminating prior-authorization or step therapy requirements for LARC procedures.

Reimbursement of LARC Insertion Immediately Postpartum in the Hospital
In March 2012, the South Carolina became the first state in the country to change its
reimbursement policy in order to increase LARC placement immediately after delivery and prior
to hospital discharge. 33 Prior to that time, hospitals were not incentivized to perform this
procedure due to the lack of payment for this activity (beyond the existing DRG payment).
South Carolina’s Medicaid program now reimburses hospitals the cost of the LARC device as
well as payment to the physician for its insertion immediately post-delivery. This LARC
reimbursement is provided in addition to any other payments for maternity related services.
Hospitals receive this increased payment through a quarterly adjustment for prior month’s claims
(credit adjustment). To receive reimbursement for the LARC device itself, hospitals must
include on each Uniform Billing (UB-04) claim for delivery services the Healthcare Common
Procedure Coding System (HCPCS) code that represents the device. As well as the International
Classification of Diseases (ICD-9) Surgical and Diagnosis Codes that best describe the service
delivered.
Physicians may also receive reimbursement for immediate post-delivery LARC insertion by
including on their billing form (CMS 1500 or electronic equivalent) the LARC insertion code
with the family planning modifier.
After the first year of implementation, South Carolina Medicaid learned that hospitals were not
receiving the additional LARC payments; further implementation guidance and system changes
were needed. In the second year of implementation, all Medicaid providers received specific
billing instructions identifying how to capture appropriate reimbursement for all fees covered by
the payment policy. By the third year of implementation, providers were receiving appropriate
reimbursement, including retrospective payments that previously had not been billed or
processed accurately. 34
These new payments reimburse all costs and clinical efforts associated with LARC placement
and promote a highly cost-effective, preventive health practice. However, payment alone is not
sufficient to ensure LARC placements. This strategy also requires continued collaboration with
MCOs, hospitals, and physicians to ensure that all stakeholders understand the purpose of these
increased payments and the impact LARC will have on reducing unintended pregnancies and
Medicaid costs.
Reimbursement of LARC Insertion in the Outpatient Practice Setting

33

Health Management Associates (2013). Medicaid reimbursement for immediate post-partum LARC.
Retrieved from https://www.acog.org/~/media/Departments/LARC/HMAPostpartumReimbursmentResource.pdf.
34
Giese, M. (2015). Interview with SCDHHS Director of Birth Outcomes Initiative.

CMCS Informational Bulletin Page 26

SCDHHS also addressed the initial costs to providers for stocking LARC devices in its SCBOI
“specialty benefit” in the spring of 2014. The new payment policy allows a physician to order a
LARC device for a specific Medicaid recipient which is shipped to the physician’s office by a
specialty pharmacy which is designated by either the state Medicaid agency’s Pharmacy Benefit
Manager or by the individual MCO’s. The device can be shipped overnight and is billed directly
to Medicaid FFS or the MCO so that the physician does not incur the initial cost of the device.
The physician’s office has 30 days to insert the LARC for the specific patient for which it was
ordered and bill Medicaid the insertion fee only, or to return the unopened device to the specialty
pharmacy if the device is not used. The cost of the device is then credited back to Medicaid or
the MCO.
Capitated Managed Care Implementation
Managed care enrollment is mandatory in South Carolina. As a result, approximately 90 percent
of all Medicaid births are covered by the six fully capitated MCOs. Although the Medicaid
agency did not require its capitated MCOs to adopt this payment policy, all six of them did so
voluntarily.
In the first year of implementation of the policy, South Carolina did not develop a payment
mechanism specifically for the MCOs to provide this service. Instead, the additional fees
associated with LARC payments were prospectively estimated and included in the actuarially
sound MCO per member per month (PMPM) rate. The MCO then provides the additional
payments to the clinicians in the MCO’s network through their negotiated contractual rates. It is
not possible to compare the differences in LARC utilization between the MCO and FFS
populations (90 percent and 10 percent, respectively).
The MCOs use their regular claims processing cycles to pay for these LARC services and don’t
have a special process like FFS Medicaid, which was described earlier.
OUTCOMES
As noted above, South Carolina initiated changes to the reimbursement of LARC devices and
procedures in the hospital setting in March 2012 and issued a clarification bulletin for billing in
2013 which allowed for appropriate claims payment dating back to the inception of the policy.
Although the impact of both of these policy changes has not yet been fully evaluated, South
Carolina has documented that their rate of voluntary election of inpatient insertions has gone
from approximately 0% to 16%. South Carolina also has seen a 110% increase in inpatient
LARC utilization between FY2013 through FY 2015.

